DETAILED ACTION
This office action is in response to the amendments filed on 11/30/2021.
Claims 7-14 are pending of which claims 7, 10, 12 and 13 are independent claims, and claims 1-6 are canceled.
IDS, filed on 12/21/2021 is considered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 12 and 13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1, 10, 12 and 13 recite the limitation "wherein a set of the initial cyclic shift indexes is different for each PUCCH format”.  The instant application in the Abstract section discloses “at least two PUCCH resources out of the plurality of PUCCH resources include different initial cyclic shift indexes.”  

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20180063736 to Sadeghi (hereinafter “Sadeghi”) in view of US. Pub. 20210195586 to Kim (hereinafter “Kim”)

Regarding claim 7: Sadeghi discloses a terminal comprising: determines one PUCCH resource from a plurality of PUCCH resources within the PUCCH resource set based on a control channel element (CCE) index and a PUCCH resource indicator field within a downlink control information (DCI) (Sadeghi, see paragraph[0224], a PUCCH resource may be determined as a function of the PUCCH resource index in the associated DCI, and the starting (E)CCE number of the (E)PDCCH which may contain the reporting and triggering may be used to indicate the PUCH resource index for the CSI reporting and reporting is cell specific),and at least two PUCCH resources out of the plurality of PUCCH resources include different initial cyclic shift indexes (Sadeghi, see paragraph [0045], for a given subcarrier spacing or numerology the cycle prefix is different from the other subcarrier prefixes based on the number of symbols in a timeslot for normal and extended, for example, each radio frame may consist of ten subframes of 1 millisecond (ms) each; each subframe may consist of two timeslots of 0.5 ms each; there may be either seven or six Orthogonal Frequency Division Multiplexing (OFDM) symbols per timeslot; there are two cyclic shift,  seven symbols per timeslot may be used with normal cyclic prefix (CP) length, and six symbols per timeslot may be used with extended CP length; and the subcarrier spacing for a particular specification may be 15 kilohertz (kHz); a reduced subcarrier spacing mode using 7.5 kHz may also be possible) wherein a set of the initial cyclic shift indexes is different for each PUCCH format(Sadeghi, see paragraph [0045], for a given subcarrier spacing or numerology the cycle prefix is different from the other subcarrier prefixes based on the number of symbols in a timeslot for normal and extended, for example, each radio frame may consist of ten subframes of 1 millisecond (ms) each; each subframe may consist of two timeslots of 0.5 ms each; there may be either seven or six Orthogonal Frequency Division Multiplexing (OFDM) symbols per timeslot; there are two cyclic shifts,  seven symbols per timeslot may be used with normal cyclic prefix (CP) length, and six symbols per timeslot may be used with extended CP length; and the subcarrier spacing for a particular specification may be 15 kilohertz (kHz); a reduced subcarrier spacing mode using 7.5 kHz may also be possible. Note: the PUCCH format for allocation resource is the same and each subcarrier spacing the cycle prefix and called cyclic prefix ratio is different for each short slot  with in a subframe and the cyclic shift is same for the same  subframe slot).

However, Sadeghi does not explicitly teach a receiver that receives a system information block before establishing a radio resource control connection; and a processor that determines one physical uplink control channel (PUCCH) resource set from a plurality of PUCCH resource sets based on an index within the system information block, wherein all of the plurality of PUCCH resources includes a same number of symbols and a same start symbol index. However, Kim in the same or similar field of endeavor teaches a receiver that receives a system information block before Kim,  see paragraph [0145], FIG. 7, a UE can receive a primary synchronization signal and a secondary synchronization signal to achieve the initial synchronization, and during this initial synchronization, the UE may receive system information, such as, one or more system information blocks(SIBs) and/or master information blocks (MIBs) before establishing a radio resource control connection ); and a processor that determines one physical uplink control channel (PUCCH) resource set from a plurality of PUCCH resource sets based on an index within the system information block (Kim, see paragraph [0010], the information on the length of the subframe group (or the number of subframes configured for PUCCH and PDCCH is configured) may be transmitted via at least one of a Master Information Block (MIB), a System Information Block (SIB) and where the length of the subframe group is the number of subframes allocated for PUCCH as control resource set, see paragraph [0119], FIG. 9, dynamically adjusting or controlling DL data transmission subframes and UL data transmission subframes when one subframe group is composed of three subframes. In this case, a BS may inform a UE of the DL/UL configuration of a Sub-Frame Group (SFG) through a PDCCH transmitted in the starting subframe of the corresponding SFG, see FIG. 9 where the configuration of the PUCCH resource sets ), wherein all of the plurality of PUCCH resources includes a same number of symbols and a same start symbol index (Kim, see paragraph[0121], in a time domain, a PDCCH can be always allocated to the front of the SFG(subframe group or resource set), and a PUCCH can be always allocated to the back of the SFG, where the first subframe of the SFG (subframe group or resource set) with the following ratio: [DL:UL]=[3:0], [2:1], or [1:2] can be always used as a PDSCH transmission resource, and the PDSCH transmission region may be allocated starting from the first subframe of the SFG, whereas the PUSCH transmission region may be allocated starting from the last subframe of the SFG, and OFDM the number of symbol for each subframe is the same and the number of symbols allocated for PUCCH is the same and the number of symbols allocated for PUCCH and PDCCH is different for each user and associated cyclic prefix ratio). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into Sadeghi’s system/method because it would allow frame (or subframe) structure on a group basis.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient transmit and receive signals by controlling a frame (or subframe) structure on a group basis (Kim; [0002]).
 
Regarding claim 8: Sadeghi discloses a  terminal according to claim 7, wherein at least two of the plurality of PUCCH resources have different start physical resource block indices (Sadeghi, see paragraph [0224], a PUCCH resource may be indicated in the associated DCI which may be used for reporting; the PUCCH resource may be determined as a function of the PUCCH resource index in the associated DCI.; and the starting (E)CCE number of the (E)PDCCH which may contain the reporting and triggering may be used to indicate the PUCCH resource index for the CSI (reporting).

Regarding claim 9: Sadeghi discloses a terminal according to claim 7, wherein the PUCCH resource set is cell specific (Sadeghi, see paragraph [0224], a PUCCH resource may be determined as a function of the PUCCH resource index in the associated DCI, and the starting (E) CCE number of the (E) PDCCH which may contain the reporting and triggering may be used to indicate the PUCH resource index for the CSI reporting and reporting is cell specific)

Regarding claim 10: Sadeghi discloses a radio communication method for a terminal comprising: and determining one PUCCH resource from a plurality of PUCCH resources within the PUCCH resource set based on a control channel element (CCE) index and a PUCCH resource indicator field within a downlink control information (DCI) (Sadeghi, see paragraph[0224], a PUCCH resource may be determined as a function of the PUCCH resource index in the associated DCI, and the starting (E)CCE number of the (E)PDCCH which may contain the reporting and triggering may be used to indicate the PUCH resource index for the CSI reporting and reporting is cell specific), and at least two PUCCH resources out of the plurality of PUCCH resources include different initial cyclic shift indexes(Sadeghi, see paragraph [0045], for a given subcarrier spacing or numerology the cycle prefix is different from the other subcarrier prefixes, for example, each radio frame may consist of ten subframes of 1 millisecond (ms) each; each subframe may consist of two timeslots of 0.5 ms each; there may be either seven or six Orthogonal Frequency Division Multiplexing (OFDM) symbols per timeslot; there are two cyclic shift,  seven symbols per timeslot may be used with normal cyclic prefix (CP) length, and six symbols per timeslot may be used with extended CP length; and the subcarrier spacing for a particular specification may be 15 kilohertz (kHz); a reduced subcarrier spacing mode using 7.5 kHz may also be possible) wherein a set of the initial cyclic shift indexes is different for each PUCCH format(Sadeghi, see paragraph [0045], for a given subcarrier spacing or numerology the cycle prefix is different from the other subcarrier prefixes based on the number of symbols in a timeslot for normal and extended, for example, each radio frame may consist of ten subframes of 1 millisecond (ms) each; each subframe may consist of two timeslots of 0.5 ms each; there may be either seven or six Orthogonal Frequency Division Multiplexing (OFDM) symbols per timeslot; there are two cyclic shifts,  seven symbols per timeslot may be used with normal cyclic prefix (CP) length, and six symbols per timeslot may be used with extended CP length; and the subcarrier spacing for a particular specification may be 15 kilohertz (kHz); a reduced subcarrier spacing mode using 7.5 kHz may also be possible. Note: the PUCCH format for allocation resource is the same and each subcarrier spacing the cycle prefix and called cyclic prefix ratio is different for each short slot  with in a subframe and the cyclic shift is same for the same  subframe slot).

However, Sadeghi does not explicitly teach receiving a system information block before a radio resource control connection; and determining one physical uplink control channel (PUCCH) resource set from a plurality of PUCCH resource sets based on an index within the system information block, wherein all of the plurality of PUCCH Kim,  see paragraph [0145], FIG. 7, a UE can receive a primary synchronization signal and a secondary synchronization signal to achieve the initial synchronization, and during this initial synchronization, the UE may receive system information, such as, one or more system information blocks(SIBs) and/or master information blocks (MIBs) before establishing a radio resource control connection ); and determining one physical uplink control channel (PUCCH) resource set from a plurality of PUCCH resource sets based on an index within the system information block(Kim, see paragraph [0010], the information on the length of the subframe group (or the number of subframes configured for PUCCH and PDCCH is configured) may be transmitted via at least one of a Master Information Block (MIB), a System Information Block (SIB) and where the length of the subframe group is the number of subframes allocated for PUCCH as control resource set, see paragraph [0119], FIG. 9, dynamically adjusting or controlling DL data transmission subframes and UL data transmission subframes when one subframe group is composed of three subframes. In this case, a BS may inform a UE of the DL/UL configuration of a Sub-Frame Group (SFG) through a PDCCH transmitted in the starting subframe of the corresponding SFG, see FIG. 9 where the configuration of the PUCCH resource sets), wherein all of the plurality of PUCCH resources includes a same number of symbols and a same start symbol index(Kim, see paragraph[0121], in a time domain, a PDCCH can be always allocated to the front of the SFG(subframe group or resource set), and a PUCCH can be always allocated to the back of the SFG, where the first subframe of the SFG (subframe group or resource set) with the following ratio: [DL:UL]=[3:0], [2:1], or [1:2] can be always used as a PDSCH transmission resource, and the PDSCH transmission region may be allocated starting from the first subframe of the SFG, whereas the PUSCH transmission region may be allocated starting from the last subframe of the SFG, and OFDM the number of symbol for each subframe is the same and the number of symbols allocated for PUCCH is the same and the number of symbols allocated for PUCCH and PDCCH is different for each). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into Sadeghi’s system/method because it would allow frame (or subframe) structure on a group basis.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient transmit and receive signals by controlling a frame (or subframe) structure on a group basis (Kim; [0002]).

Regarding claim 11: Sadeghi discloses a terminal according to claim 8, wherein the PUCCH resource set is cell specific (Sadeghi, see paragraph [0224], a PUCCH resource may be determined as a function of the PUCCH resource index in the associated DCI, and the starting (E) CCE number of the (E) PDCCH which may contain the reporting and triggering may be used to indicate the PUCH resource index for the CSI reporting and reporting is cell specific).  

Regarding claim 12: Sadeghi discloses a base station comprising: the PUCCH resource is determined from a plurality of PUCCH resources within the PUCCH resource set based on a control channel element (CCE) index and a PUCCH resource indicator field within a downlink control information (DCI) (Sadeghi, see paragraph[0224], a PUCCH resource may be determined as a function of the PUCCH resource index in the associated DCI, and the starting (E)CCE number of the (E)PDCCH which may contain the reporting and triggering may be used to indicate the PUCH resource index for the CSI reporting and reporting is cell specific)and at least two PUCCH resources out of the plurality of PUCCH resources include different initial cyclic shift indexes(Sadeghi, see paragraph [0045], for a given subcarrier spacing the cycle prefix is different from the other subcarrier prefixes, for example, each radio frame may consist of ten subframes of 1 millisecond (ms) each; each subframe may consist of two timeslots of 0.5 ms each; there may be either seven or six Orthogonal Frequency Division Multiplexing (OFDM) symbols per timeslot; there are two cyclic shift,  seven symbols per timeslot may be used with normal cyclic prefix (CP) length, and six symbols per timeslot may be used with extended CP length; and the subcarrier spacing for a particular specification may be 15 kilohertz (kHz); a reduced subcarrier spacing mode using 7.5 kHz may also be possible) wherein a set of the initial cyclic shift indexes is different for each PUCCH format(Sadeghi, see paragraph [0045], for a given subcarrier spacing or numerology the cycle prefix is different from the other subcarrier prefixes based on the number of symbols in a timeslot for normal and extended, for example, each radio frame may consist of ten subframes of 1 millisecond (ms) each; each subframe may consist of two timeslots of 0.5 ms each; there may be either seven or six Orthogonal Frequency Division Multiplexing (OFDM) symbols per timeslot; there are two cyclic shifts,  seven symbols per timeslot may be used with normal cyclic prefix (CP) length, and six symbols per timeslot may be used with extended CP length; and the subcarrier spacing for a particular specification may be 15 kilohertz (kHz); a reduced subcarrier spacing mode using 7.5 kHz may also be possible. Note: the PUCCH format for allocation resource is the same and each subcarrier spacing the cycle prefix and called cyclic prefix ratio is different for each short slot  with in a subframe and the cyclic shift is same for the same  subframe slot).

However, Sadeghi does not explicitly teach a transmitter that transmits a system information block before a radio resource control connection; and a processor that controls reception of a physical uplink control channel (PUCCH) in a PUCCH resource, wherein one PUCCH resource set is determined from a plurality of PUCCH resource sets based on an index within the system information block all of the plurality of PUCCH resources includes a same number of symbols and a same start symbol index. However, Kim in the same or similar field of endeavor teaches a transmitter that transmits a system information block before a radio resource control connection(Kim,  see paragraph [0145], FIG. 7, a UE can receive a primary synchronization signal and a secondary synchronization signal to achieve the initial synchronization, and during this initial synchronization, the UE may receive system information, such as, one or more system information blocks(SIBs) and/or master information blocks (MIBs) before establishing a radio resource control connection ); and a processor that controls reception of a physical uplink control channel (PUCCH) in a PUCCH resource, wherein one PUCCH resource set is determined from a plurality of PUCCH resource sets based on an index within the system information block(Kim, see paragraph [0010], the information on the length of the subframe group (or the number of subframes configured for PUCCH and PDCCH is configured) may be transmitted via at least one of a Master Information Block (MIB), a System Information Block (SIB) and where the length of the subframe group is the number of subframes allocated for PUCCH as control resource set, see paragraph [0119], FIG. 9, dynamically adjusting or controlling DL data transmission subframes and UL data transmission subframes when one subframe group is composed of three subframes. In this case, a BS may inform a UE of the DL/UL configuration of a Sub-Frame Group (SFG) through a PDCCH transmitted in the starting subframe of the corresponding SFG, see FIG. 9 where the configuration of the PUCCH resource sets ),, ,, all of the plurality of PUCCH resources includes a same number of symbols and a same start symbol index(Kim, see paragraph[0121], in a time domain, a PDCCH can be always allocated to the front of the SFG(subframe group or resource set), and a PUCCH can be always allocated to the back of the SFG, where the first subframe of the SFG (subframe group or resource set) with the following ratio: [DL:UL]=[3:0], [2:1], or [1:2] can be always used as a PDSCH transmission resource, and the PDSCH transmission region may be allocated starting from the first subframe of the SFG, whereas the PUSCH transmission region may be allocated starting from the last subframe of the SFG, and OFDM the number of symbol for each subframe is the same and the number of symbols allocated for PUCCH is the same and the number of symbols allocated for PUCCH and PDCCH is different for each). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into Sadeghi’s system/method because it would allow frame (or subframe) structure on a group basis.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient transmit and receive signals by controlling a frame (or subframe) structure on a group basis (Kim; [0002]).

Regarding claim 13: Sadeghi discloses  a system comprising a terminal and a base station, wherein: the terminal comprises: a receiver that receives a system information block before establishing a radio resource control connection; and 39832703Application No. 16/971,364Docket No.: 17786-964001 a processor that determines one physical uplink control channel (PUCCH) resource set from a plurality of PUCCH resource sets based on an index within the system information block, and determines one PUCCH resource from a plurality of PUCCH resources within the PUCCH resource set based on a control channel element (CCE) index and a PUCCH resource indicator field within a downlink control information (DCI) (Sadeghi, see paragraph[0224], a PUCCH resource may be determined as a function of the PUCCH resource index in the associated DCI, and the starting (E)CCE number of the (E)PDCCH which may contain the reporting and triggering may be used to indicate the PUCH resource index for the CSI reporting and reporting is cell specific), and at least two PUCCH resources out of the plurality of PUCCH resources include different initial cyclic shift indexes, and wherein a set of the initial cyclic shift indexes is different for each PUCCH format(Sadeghi, see paragraph [0045], for a given subcarrier spacing or numerology the cycle prefix is different from the other subcarrier prefixes based on the number of symbols in a timeslot for normal and extended, for example, each radio frame may consist of ten subframes of 1 millisecond (ms) each; each subframe may consist of two timeslots of 0.5 ms each; there may be either seven or six Orthogonal Frequency Division Multiplexing (OFDM) symbols per timeslot; there are two cyclic shifts,  seven symbols per timeslot may be used with normal cyclic prefix (CP) length, and six symbols per timeslot may be used with extended CP length; and the subcarrier spacing for a particular specification may be 15 kilohertz (kHz); a reduced subcarrier spacing mode using 7.5 kHz may also be possible. Note: the PUCCH format for allocation resource is the same and each subcarrier spacing the cycle prefix and called cyclic prefix ratio is different for each short slot  with in a subframe and the cyclic shift is same for the same  subframe slot).

However, Sadeghi does not explicitly teach the base station comprises: a transmitter that transits the system information block before the radio resource control connection, wherein all of the plurality of PUCCH resources includes a same number of symbols and a same start symbol index. However, Kim in the same or similar field of endeavor teaches the base station comprises: a transmitter that transits the system information see paragraph [0119], FIG. 9, dynamically adjusting or controlling DL data transmission subframes and UL data transmission subframes when one subframe group is composed of three subframes. In this case, a BS may inform a UE of the DL/UL configuration of a Sub-Frame Group (SFG) through a PDCCH transmitted in the starting subframe of the corresponding SFG, see FIG. 9 where the configuration of the PUCCH resource sets before the radio resource control connection (Kim,  see paragraph [0145], FIG. 7, a UE can receive a primary synchronization signal and a secondary synchronization signal to achieve the initial synchronization, and during this initial synchronization, the UE may receive system information, such as, one or more system information blocks(SIBs) and/or master information blocks (MIBs) before establishing a radio resource control connection ); wherein all of the plurality of PUCCH resources includes a same number of symbols and a same start symbol index (Kim, see paragraph[0121], in a time domain, a PDCCH can be always allocated to the front of the SFG(subframe group or resource set), and a PUCCH can be always allocated to the back of the SFG, where the first subframe of the SFG (subframe group or resource set) with the following ratio: [DL:UL]=[3:0], [2:1], or [1:2] can be always used as a PDSCH transmission resource, and the PDSCH transmission region may be allocated starting from the first subframe of the SFG, whereas the PUSCH transmission region may be allocated starting from the last subframe of the SFG, and OFDM the number of symbol for each subframe is the same and the number of symbols allocated for PUCCH is the same and the number of symbols allocated for PUCCH and PDCCH is different for each). It would have been obvious for one having ordinary (Kim; [0002]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20180063736 to Sadeghi  in view of US. Pub. 20210195586 to Kim and the combination of Sadeghi and Kim is further combined with US. Pub. 20130039387 to Qu (hereinafter “Qu”).


Regarding claim 14: Sadeghi discloses determines one PUCCH resource from a plurality of PUCCH resources within the PUCCH resource set. However, Sadeghi does not explicitly teach the terminal according to claim 7, wherein a set of initial cyclic shift indexes {0, 4, 8 is supported for PUCCH format 0 as the set of the initial cyclic shift indexes and a set of initial cyclic shift indexes {0, 3, 6, 91 is supported for PUCCH format 1 as the set of the initial cyclic shift indexes. However, Qu in the same or similar field of endeavor teaches the terminal according to claim 7, wherein a set of initial cyclic shift indexes {0, 4, 8 is supported for PUCCH format 0 as the set of the initial cyclic shift indexes (20130039387, see paragraph  [0073], for example,  a three bit value in the PDCCH may be used to indicate the cyclic shift of UL RS signaling,  three bits may be used to indicate eight different kinds of sequence allocations, four cyclic shifted versions of the first set  and four cyclic shifted versions of the second set, as an example, and for each root sequence, the four cyclic shifts may be any four shifts out of possible cyclic shifts {0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11} or {0, 2, 3, 4, 6, 8, 9, 10} in this case the chosen are {0, 4,  8, and one more) and a set of initial cyclic shift indexes {0, 3, 6, 91 is supported for PUCCH format 1 as the set of the initial cyclic shift indexes(20130039387, see paragraph  [0084], in format 1, for example, the  bit states 011, 100, 101, 110 may be mapped to cyclic shifts  0,3, 6 or  9, based on the ACK/NACK mapping rule if two cyclic shifts (shift 0 and shift 6) of the first set are allocated to UEs with maximal distance six, then with mappings 0, 3, 6, 9;  9, 3, 6, 0; CYCLIC SHIFT  0, 6, 3, 9; or 9, 6, 3, 0, the two shifts of the second set allocated to UEs without ACK/NACK allocation collision could only be 3 and 6; here the distance between 3 and 6 is 3 instead of the maximum distance 6. In view of the above, having the method of Sadeghi and then given the well-established teaching of Kim, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Kim as modified by Qu within the system of Sadeghi because it would allow a multi-stage, multi-layer signaling technique for a partitioning of sequence group signaling. Furthermore, both references deal with same field of endeavor, thus modification of Sadeghi  by Kim  as modified by Qu  would have been achieve reducing signaling overhead and to dynamically allocate UL RS sequence as disclosed in Qu para 0012.
Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/PHIRIN SAM/Primary Examiner, Art Unit 2476